DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
“device, and” in line 8 should read “device,”.
“device and” in line 9 should read “device, and”.
“status; there” in line 12 should read “status; wherein there”.
“platform; the” in line 13 should read “platform; wherein the”.
“cup; the” in line 14 should read “cup; wherein the”.
“the coffee bean” in line 16 should read “wherein the coffee bean”.
“device and” in line 18 should read “device, and”.
“motor, coffee” in line 20 should read “motor, a coffee”.
“bunker, rotating” in line 20 should read “bunker, a rotating”.
“coffee powder” in line 20 should read “a coffee powder”.
“collector and powder scraper; the” in line 21 should read “collector, and a powder scraper; wherein the”.
“the the grinder” in line 23 should read “the grinder”.
“shaft; the” in line 26 should read “shaft; and wherein the”.
Claim 2 is objected to because of the following informalities:
“the the grinder” in line 2 should read “the grinder”.
“burr and” in line 3 should read “burr, and”.
“shaft, wherein” in line 4 should read “shaft, and wherein”.
“can be” in line 4 should read “can each be”.
“bracket respectively” in line 5 should read “bracket”.


“regulator, wherein” in line 3 should read “regulator, and wherein”.
“the fineness” in line 4 should read “a fineness”.
Claim 4 is objected to because of the following informalities:
“nested to” in line 3 should read “mounted around”.
“shaft, one” in line 3 should read “shaft, and wherein one”.
“the other” in line 4 should read “another”.
Claim 5 is objected to because of the following informalities:
“device and” in line 3 should read “device, and”.
“part; the” in line 3 should read “part; wherein the”.
“the movement” in line 4 should read “movement”.
“part; the” in line 4 should read “part; wherein the”.
“not; inside” in line 6 should read “not; wherein inside”.
“cavity wherein” in line 7 should read “cavity; wherein”.
“collector wherein” in line 8 should read “collector; and wherein”.
“will drive” in line 9 should read “drives”.
Claim 6 is objected to because of the following informalities:
“powder tamper, flat scraper and” in line 3 should read “a powder tamper, a flat scraper, and”.
“bin; the” in line 4 should read “bin; wherein the”.
“nested to” in line 5 should read “mounted around”.
“tamper; the” in line 5 should read “tamper; wherein the”.
“downward; the” in line 6 should read “downward; wherein the”.
“not; the” in line 7 should read “not; wherein the”.
“the pressure” in line 8 should read “a pressure”.
“tamper, wherein” in line 9 should read “tamper; wherein”.
“cup; the” in line 10 should read “cup; and wherein the”.
Claim 7 is objected to because of the following informalities:
“coffee cap tray and a sliding track; the” in line 3 should read “a coffee cap tray, and a sliding track; wherein the”.
“makes the” in line 4 should read “causes a”.
“cup; the” in line 5 should read “cup; and wherein the”.
“coffee cap on” in line 6 should read “a coffee cap on”.
Claim 8 is objected to because of the following informalities:
“drum, roller” in line 2 should read “drum, a roller”.
“spring and” in line 2 should read “spring, and”.
“device; the” in line 3 should read “device; and wherein the”.
Claim 9 is objected to because of the following informalities:
“drum; the” in line 2 should read “drum; wherein the”.
“outside the” in line 3 should read “an outside of the”.
“drum; the” in line 3 should read “drum; wherein the”.
“rubber; the” in line 4 should read “rubber; wherein the”.
“rubber; when” in line 4 should read “rubber; and wherein when”.
“will press” in line 4 should read “presses”.
Claim 10 is objected to because of the following informalities:
“a unloading mechanism and coffee” in line 3 should read “an unloading mechanism, and a coffee”.
“tray; via” in line 3 should read “tray; wherein via”.
“the fifth” in line 5 should read “and wherein the fifth”.
“is coffee” in line 5 should read “is a coffee”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the coffee capsule making status" in lines 11-12. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a coffee capsule making status”.
Claim 1 recites the limitation "the coffee cup" in line 14. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a coffee cup”.
Claim 1 recites the limitation "the powder pressing and removal device" in lines 16-17. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the powder tamping and removal device”.
Claim 1 recites the limitation "the first motor" in lines 19-20. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a first motor”.
Claim 1 recites the limitation "the grinder burr assembly" in line 23. There is insufficient antecedent basis for this limitation in the claim. The limitation would have proper antecedent basis if “milling knife assembly” in line 20 of the claim instead read “a grinder burr assembly”. For examination purposes, the examiner is interpreting the limitation as if “milling knife assembly” in line 20 of the claim instead reads “a grinder burr assembly”.
Claim 1 recites the limitation "the direction away from the first motor" in lines 24-25. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a direction away from the first motor”.
Claim 1 recites the limitation "the end of the rotating shaft" in line 26. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “an end of the rotating shaft”.
Claim 2 recites the limitation "the burr bracket" in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a burr bracket”.
Claim 2 recites the limitation "the first burr" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a first burr”.
Claim 2 recites the limitation "the second burr" in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a second burr”.
Claim 2 recites the limitation "the grinder burr bracket" in lines 3 and 5. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the burr bracket” in both instances that the limitation appears in the claim.
Claim 3 recites the limitation "the coffee milling device" in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the grinder burr assembly”.
Claim 3 recites the limitation "the grinder burr interval regulator" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a grinder burr interval regulator”.
Claim 3 recites the limitation "the distance" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a distance”.
Claim 3 recites the limitation "the burr" in line 4. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the first burr mentioned in claim 2, the second burr mentioned in claim 2, or both. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the first burr and the second burr”.
Claim 3 recites the limitation "the ground coffee" in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “ground coffee”.
Claim 4 recites the limitation "the lower part" in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a lower part”.
Claim 6 recites the limitation "the third motor" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a third motor”.
Claim 6 recites the limitation "the third detecting device" in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a third detecting device”.
Claim 6 recites the limitation "the second spring" in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a second spring”.
Claim 6 recites the limitation "the redundant coffee powder" in line 9. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “redundant coffee powder”.
Claim 6 recites the limitation "the discarded coffee powder" in lines 10-11. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “discarded coffee powder”.
Claim 7 recites the limitation "the fourth detecting device" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a fourth detecting device”.
Claim 8 recites the limitation "the third spring" in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a third spring”.
Claim 9 recites the limitation "the first drum" in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a first drum”.
Claim 9 recites the limitation "the second drum" in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a second drum”.
Claim 10 recites the limitation "the fifth detecting device" in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a fifth detecting device”.
Claim 10 recites the limitation "the first hole" in line 5. There is ambiguous antecedent basis for this limitation in the claim. It is unclear which one of the plurality of first holes first mentioned in line 12 of claim 1 the limitation is referring to. For examination purposes, the examiner is interpreting the limitation as if it instead reads “one of the first holes”.
Claims 2-10 are rejected as being indefinite because it depends from claim 1.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claim 1, the prior art taken alone or in combination fails to disclose or render obvious an automatic coffee grinding capsule making machine, comprising: an automatic rotating operation platform, a coffee cup unloading device, a coffee bean grinding device, a coffee powder temporary storage device, a powder tamping and removal device, a coffee cap unloading device, and a capping device; wherein the coffee bean grinding device comprises a first motor, a coffee bean storage bunker, a rotating shaft, a grinder burr assembly, a coffee powder collector, and a powder scraper; wherein the first motor is transversely fixed and connected to the rotating shaft; wherein the coffee bean storage bunker, the grinder burr assembly, and the powder scraper are fixed to the rotating shaft in turn 
The combination of these limitations makes independent claim 1 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
Regarding claims 2-10, they are indicated as containing allowable subject matter solely because they depend from claim 1 which contains allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TANZIM IMAM/
Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731